significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug tiep ratt ay in re company sub c sub h t suba sub n sub p bank h bank c bank g a this letter constitutes notice that withdrawing pursuant to your authorized representative's letter of your request for a waiver of the minimum_funding_standard for the above-named the case has been closed by plan for the plan_year ending december this office and pursuant to your request of modification of the waiver of the minimum_funding_standard for the plan for the plan_year ending december dated date and b a waiver of the minimum_funding_standard have been granted for the plan for the plan_year ending december subject_to the following conditions which was granted in our ruling letter your requests for a a i ii iii iv by the later of a days from the date of the ruling letter or b the earlier of i the date the pbgc notifies the service in writing that this condition has not been met or ii days from the date of the ruling letter collateral be provided to the plan in a form acceptable to the pbgc and shall constitute a pledge of sub a’s stock subordinated to bank h prior to the sale of sub h and ii a pledge of sub n’s and sub p’s and any subsidiary’s assets subordinated to bank c and bank g to secure the amount of the waived funding deficiencies as well as the entire amount of the plan’s unfunded benefit liability as of the date of the ruling letter and within days after the sale of sub h any excess_proceeds to the extent deductible by the company and up to the lesser_of a the total amount of the waivers of the minimum_funding_standard for the plan for the plan years plu sec_50 of the remaining excess ending december proceeds above this amount or b the amount necessary to fully fund the plan on a termination basis that is realized from the sale of sub h shall be contributed to the plan within days from the closing of the sale of sub h for purposes of this condition the term excess_proceeds shall mean those funds remaining after payment of an amount necessary to pay all obligations in full to bank h under its loan agreements with the company and sub a and after satisfaction of all taxes and costs incurred in connection with the sale if the contribution of excess_proceeds creates a credit balance in the funding_standard_account for the plan then such credit balance shall be maintained in the funding_standard_account of the plan until it is equal to or greater than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code after which a credit balance will be maintained that is not less than the outstanding balance of the amortization base with respect to the waived amount the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan_year ending december within days of the date of the ruling letter and the company makes contributions to the plan in amounts sufficient to meet the minimum_funding_standard for the plan for the plan_year ending december of the minimum_funding_standard by date without applying for a waiver your authorized representative agreed to these conditions in a letter dated ending december if any one of the conditions is not met the waivers for the plan years are retroactively null and void and december the conditional waivers have been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which these conditional waivers have been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date and date the company is a privately-owned global developer producer and marketer of specialty chemical products its principal business is the manufacturing and distribution of fertilizer and crop protection chemicals the company had consolidated_group revenue in excess of company’s revenues are grouped into three general product categories specialty plant nutrient industrial chemicals and organic chemicals customers of the company include manufacturers and assets in excess of the oe for the company’s business has been affected by economy since the company's principal subsidiary sub h has suffered a substantial business hardship due to increases in supply of its primary product potassium nitrate this subsidiary is the world’s largest producer of potassium nitrate and corner sec_2 of the market in this chemical these increases were the result of plant expansions by both the company and its competitors at the same time the annual rate of growth in demand declined historically the demand for potassium nitrate grew at a rate of annually since however this rate has declined to annually the increase in supply over demand caused the company’s competitors to drastically reduce prices which forced the company to cut its prices as well these lower prices occurred at a time when prices for raw materials were increasing which eroded the company’s gross margins furthermore the strong - detrimental effect on profits because the company’s operating revenues are dominated by the which prevailed from had a but its expenses are derived in ' during the first quarter of a subsidiary of the company and the original sponsor of the plan sub c filed a petition under chapter of the u s bankruptcy code this subsidiary had experienced a sharp reduction in its revenues due to a lack of contract manufacturing and a general recession in the chemical business the subsidiary was highly leveraged and unable to meet its bank covenants and an acute liquidity crisis forced it into bankruptcy operations at the subsidiary were suspended immediately after the bankruptcy filing and are not expected to resume the company then assumed responsibility for the plan the company has taken steps to improve its profitability workforce from employees to approximately it has reduced its the company has also streamlined operations and reduced operating_expenses various programs have been initiated to increase prices when possible introduce new product mixes enter new markets and increase operational efficiency the company feels that these changes and an improving economy will allow it to generate the cash flows necessary to sustain operation and continue funding the plan financial information provided by the company shows increased revenues and declining expenses as well as improving profitability the company has or is in the process of selling some of its assets to streamline operations and reduce debt the _ sub a has sold it sec_50 interest in three joint company’ ventures and used some of the proceeds from this sale to fund the plan contemplated to be completed by the end of the sale of the sub h’s stock is through while the above-mentioned sales do indicate an improvement in the company's financial position we must note that the company has not been able to meet the minimum_funding requirements for the plan for the plan years ending december liability basis as of date however the company has committed to funding and the plan for the plan years ending december will contribute to the plan a portion of any excess_proceeds that are generated by the sale of sub h’s stock hence the modification of the waiver of the minimum_funding_standard previously granted for the plan_year ending december of the minimum_funding_standard for the plan_year ending december been granted subject_to the conditions set forth above and the plan is only funded on a current and december and a waiver have your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact sincerely yours fe arol d géld director employee_plans
